Case 6:16-cv-00210-PGB-DCI Document 152-2 Filed 02/14/19 Page 1 of 6 PageID 1995



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA


 JONATHAN TORRES, CHRISTINE
 JACKSON, DONALD JACKSON,                         CASE NO.: 6:16-cv-210-Orl-40DAB
 ASHLEY MCCONNELL, ROXANNE
 GANT, and GERALD THOMAS,                         JURY TRIAL DEMANDED
 individually and on behalf of all others
 similarly situated,

        Plaintiffs,

 vs.

 WENDY’S INTERNATIONAL LLC,

        Defendant.

 ______________________________________________________________________________

            DECLARATION OF JOHN A. YANCHUNIS IN SUPPORT OF
      PLAINTIFFS’ UNOPPOSED AMENDED MOTION FOR FINAL APPROVAL
                        OF CLASS ACTION SETTLEMENT
 ______________________________________________________________________________

        I, John A. Yanchunis, pursuant to 28 U.S.C. § 1746, declare as follows:

        1.      I have been licensed to practice law in the state of Florida since 1981.

        2.      I lead the Class Action Department of Morgan & Morgan. Morgan & Morgan is

 among the largest, if not the largest, exclusively Plaintiff’s law firms in the United States,

 employing over 400 lawyers and 2,000 support staff, who serve consumers in over 50 offices in

 Alabama, Arkansas, Georgia, Florida, Mississippi, Kentucky, Tennessee, Massachusetts,

 Pennsylvania and New York.

        3.       While Morgan & Morgan’s Complex Litigation Group draws its expertise from

 fifteen attorneys supported by skilled paralegals, retired FBI agents who work in the department

 as investigators, and state-of-the-art technology, the Group benefits from the vast experience,



                                                  1
Case 6:16-cv-00210-PGB-DCI Document 152-2 Filed 02/14/19 Page 2 of 6 PageID 1996



 commitment, and resources of the entire firm. In particular, one of the Group’s investigator was

 the agent in charge of the FBI’s investigation of ENRON and who retired from senior

 management with the Bureau—leads the investigative team of the Group. These investigators,

 who have investigated cyber-crime during their respective careers in the FBI, are unique assets

 available to the prosecution efforts of the firm and will play an important role in the factual

 investigation of this case.

        4.      My practice—which began after completing a two-year clerkship with United

 States District Judge Carl O. Bue, Jr., Southern District of Texas—has concentrated on complex

 litigation and spans over 36 years, including consumer class actions for more than two-thirds of

 that time.

        5.      I have represented consumers in numerous privacy rights and data-breach cases,

 beginning with In re DoubleClick Inc. Privacy Litigation, No. 00-cv-0641-NRB (S.D.N.Y.), a

 seminal and formative privacy class action that settled in 2002 and involved DoubleClick’s use

 of cookies to track the private activities of internet users. I also served as co-lead counsel in the

 successful prosecution and settlement of perhaps the two the largest class action cases in the

 United States: Fresco v. Automotive Directions, Inc., No. 03-61063-JEM (S.D. Fla.), and Fresco

 v. R.L. Polk, No. 07-cv-60695-JEM (S.D. Fla.). These cases involved the advocacy for and

 protection of the important privacy rights of a class comprising over 225 million individuals

 throughout the United States and its territories. My role as co-lead counsel in these cases is

 particularly noteworthy because they targeted the world’s largest data and information brokers,

 including Experian, R.L. Polk, Acxiom, and Reed Elsevier (which owns Lexis/Nexis), which

 were defended by the largest law firms in the country. These cases successfully protected the

 privacy rights of consumers.



                                                  2
Case 6:16-cv-00210-PGB-DCI Document 152-2 Filed 02/14/19 Page 3 of 6 PageID 1997



        6.      I also served as co-lead counsel in the successful resolution of the following

 privacy, non-data-breach class actions: Davis v. Bank of America, No. 05-cv-80806 (S.D. Fla.)

 ($10 million common fund), Kehoe v. Fidelity Federal Bank and Trust, No. 03-cv-80593 (S.D.

 Fla.) ($50 million common fund), and Pino v. Warranty Acceptance Corporation, No. 05-cv-

 61576 (S.D. Fla.).

        7.      I have achieved noteworthy results in the settlement of a series of data breach

 cases. For example, I served as co-lead counsel in the MDL case In re The Home Depot, Inc.

 Customer Data Security Data Breach Litigation, No. 1:14-md-02583-TWT (N.D. Ga.)

 (consumer class cases) which was settled for $ 19.5 million, and lead counsel or co lead counsel

 in the following data-breach class cases: Burrows v. Purchasing Power, LLC, No. 1:12-cv-22800

 (S.D. Fla.); Elyzabeth Ramirez v. ChenMed, LLC, No. 14-12319-CA-04 (Fla. 11th Cir. Ct.);

 Carsten v. University of Miami, No. 1:14-cv-20497-KMW (S.D. Fla.); John Doe v. Tampa

 General Hospital, No. 14-CA-012657 (Fla. 13th Cir. Ct). The settlement of these cases provided

 substantial monetary and injunctive relief to class members.

        8.      I am lead counsel in the largest data breach case ever filed involving an estimated

 2.9 billion users around the globe. In re: Yahoo! Inc. Customer Data Security Breach Litigation,

 No. 16-MD-02752-LHK (N.D. Cal.). I was appointed and presently serve on the presently serve

 on the Plaintiffs’ Steering Committee in In Re Equifax, Inc. Customer Data Security Breach

 Litigation, 1:17-md-2800 (N.D. Georgia).

        9.      I currently serve on the Executive Committee overseeing the consumer class, the

 financial institution class, and the shareholder derivative litigation pending in In re Target

 Corporation Customer Data Security Breach Litigation, MDL No. 2522 (D. Minn.). As a

 member of the Overall Executive Committee, I also served on the Executive Committee of the



                                                 3
Case 6:16-cv-00210-PGB-DCI Document 152-2 Filed 02/14/19 Page 4 of 6 PageID 1998



 consumer class case and assisted in its prosecution and the negotiation of a class settlement. The

 settlement in the Target consumer litigation, which received final court approval in 2015, which

 was just upheld on appeal by the 8th Circuit Court of Appeals, provides a $10 million non-

 reversionary fund for distribution to consumers and important equitable relief to protect

 consumers’ privacy rights.

        10.     Since the commence of this litigation, my co-counsel and I engaged in focused

 discovery designed to develop the necessary evidence and record to seek class certification and

 to litigated the case on the merits. No aspect of the preparation of the case for those goals was

 compromised or overlooked, and yet we understand well the complexity and risks of litigating

 the case where the Defendant denied liability for the liability of its franchises where the malware

 had infected the payment card systems resulting in the exfiltration of consumers’ payment card

 data. We also understood the likely duration of the litigation which would be expensive to

 litigate to the end. We also consulted with a cyber-security expert to assist us with the technical

 aspects of the breach. By the time we entered into settlement negotiations in mediation and as

 will be described below, we were well informed with the relevant facts to give us the ability to

 evaluate the strengths and weaknesses of Plaintiffs claims against Defendant and those of the

 putative class, having reviewed over half a million documents equating to millions of pages and

 having taken numerous depositions.

        11.       On March 22, 2018, the parties engaged in settlement discussions with Mr.

 Lichter at Alston & Bird in Atlanta, Georgia. The negotiations were hard-fought throughout and

 the settlement process was conducted at arm’s length, and with the assistance of Mr. Lichter, the

 parties ended the day with an agreement in principle on many of the substantive terms of the

 Settlement. Counsel for the parties continued settlement discussions and negotiations in the



                                                 4
Case 6:16-cv-00210-PGB-DCI Document 152-2 Filed 02/14/19 Page 5 of 6 PageID 1999



 weeks following the mediation, at times enlisting the assistance of Mr. Lichter, until an

 agreement was reached on the relief to the class. The subject of attorneys’ fees, costs and

 expenses, subject to Court approval, was negotiated only after substantive terms of the

 Settlement were agreed upon by the parties.

        12.     The parties reached a settlement, which in my opinion, provides monetary relief

 in the way in which class members are affected and damaged when information of the type in

 question in this case is compromised and exfiltrated by a cyber-criminal. I have handled a

 number of cases arising out of a data systems breach and spoken to many consumers who have

 been damaged by the compromise of this type of information. I have also consulted with experts

 in these cases and understand the range and type of damages that consumers can sustain. With

 this experience and with this information I was able to negotiate a settlement along with co-

 counsel which addresses those injuries. The results reached here in this settlement are well

 within the settlements I have negotiated in similar cases and which have been approved by other

 federal and state courts. The claim form which was prepared for distribution to class members is

 easily understood and was designed with simple, easy to understand language.

        13.     Class Counsel and I also considered that Wendy’s, as the settling defendant, did

 not suffer a breach of its systems.    Rather, the Security Incident occurred as a result of

 cybercriminals gaining access via third-party vendors to the data systems of approximately 1,025

 Wendy’s independently owned and operated franchisee restaurants. Wendy’s corporate data

 systems and those of company-owned restaurants were not compromised as a result of the

 Security Incident.

        14.     In the Settlement, we were able to negotiate a release of claims that expressly

 excluded the third-party vendors and franchisee restaurants whose data systems were actually



                                                5
Case 6:16-cv-00210-PGB-DCI Document 152-2 Filed 02/14/19 Page 6 of 6 PageID 2000



 compromised in the Security Incident. In exchange for the Settlement benefits, Settlement Class

 Members are releasing claims against Wendy’s International LLC (and its related

 persons/entities), but claims against third parties, including WAND Corporation, NCR, DUMAC

 Business Systems, Inc. and impacted franchisees are expressly excluded from the Settlement

 Agreement. Settlement Class Members are not releasing any rights to pursue claims against the

 business entities directly involved in the Security Incident. The narrow release adds to the value

 of the benefits provided under the proposed Settlement.

        15.     The proposed Settlement provides significant benefits for Settlement Class

 Members that they otherwise may not receive, and based on the damages sustained by anyone

 class member and the expensive nature of litigation, a class member may not have sought to

 pursue their individual claims in litigation. A class action advances the purpose of advancing the

 interests of many individuals in one single forum.

        16.     I believe that the relief achieved through the settlement is close to if not the same

 relief we would have achieved had we taken the case to trial and succeeded.

        17.     The reaction of the Class has been extremely positive--more than 6,250 claims

 and no objections and no opt-outs have been received.

        18.     It is my opinion, and that of Class Counsel, that the settlement is fair, reasonable,

 and adequate and that the settlement should be given final approval.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed this 12th day of February, 2019 at Tampa, Florida.



                                                              /s/ John A. Yanchunis
                                                              JOHN A. YANCHUNIS, ESQ.




                                                  6
